Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Lipo et al. (6,005,788) discloses “a multilevel electric power converter including a plurality of DC voltage sources providing different DC source voltage levels. The DC source voltage levels are preferably multiples of each other and may vary in a binary fashion or in a geometric progression with a factor of three to provide a large number of output voltage levels for a given number of inverter levels. The
multilevel inverter is preferably implemented as a series connected set of H-bridge inverters, with each H-bridge inverter having an independent DC voltage source providing the desired DC source voltage level”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, Modular power converter for outputting different voltage levels, with at least one main module to be actively supplied having input terminals for the application of an input voltage U0 for said power converter, n-1 further modules, where n is an integer and n > 2 is true, all at least n 

With respect to independent claim 29, the closest prior art reference Lipo et al. (6,005,788) discloses “amultilevel electric power converter including a plurality of DC voltage sources providing different DC source voltage levels. The DC source voltage levels are preferably multiples of each other and may vary in a binary fashion or in a geometric progression with a factor of three to provide a large number of output voltage levels for a given number of inverter levels. The
multilevel inverter is preferably implemented as a series connected set of H-bridge inverters, with each H-bridge inverter having an independent DC voltage source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836